Applicants’ arguments have been considered but are not found persuasive.

1.	Applicant submits “that the method cannot be reasonably understood as “managing relationships or interactions between people,” since the method does not attempt to influence passenger behavior, even less, interactions between passengers.” [Applicant’s Remarks, 01/08/2021, page 9]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues “that the method cannot be reasonably understood as “managing relationships or interactions between people,” since the method does not attempt to influence passenger behavior, even less, interactions between passengers.” In the “2019 Revised Patent Subject Matter Eligibility Guidance,” the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “obtaining counts of passengers entering and/or leaving a vehicle at vehicle stops on a transportation route, the vehicle stops including one or more intermediate stops between an origin stop and a destination stop of the transportation route; computing actual passenger loads for respective vehicle stops on the transportation route based on the passenger counts, the actual passenger load at a given stop being the number of passengers on board the vehicle; training a classifier to predict passenger loads at the vehicle stops on a the transportation route, the vehicle stops including the one or more intermediate stops between the origin stop and the destination stop, based on the actual passenger loads for the respective vehicle stops on the route and a plurality of factors, the plurality of factors including a reconstructed passenger load for each vehicle stop on the route; acquiring transaction data for passengers boarding at vehicle stops on the transportation route; computing a reconstructed passenger load for each of the vehicle stops on the route based on the transaction data; and predicting a passenger load for at least one of the vehicle stops on the transportation route, based on the reconstructed passenger load for the vehicle stop” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as managing interactions of passengers on transportation routes, and furthermore may be understood as a set of instructions for a human to carry out to predict passenger load. The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, counts of passengers entering and/or leaving a vehicle at vehicle stops on a transportation route are received to compute actual passenger loads for respective vehicle stops on the transportation route and to predict a passenger load for at least one of the vehicle stops on the transportation route. The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal interactions between transportation planners and users via the claim limitations, as recited in exemplary claim 1.
Moreover, as described in the Final Office action, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (including social activities, teaching, and following rules or instructions (See, e.g., paragraph [0003]: “In transportation networks, information on passenger load between stops can be used by transportation planners to determine whether the transportation network is meeting the needs of its users and to modify schedules, vehicle capacity, and the like to provide an appropriate level of service in a cost-efficient manner.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of managing interactions of passengers on transportation routes. The limitations of obtaining, computing, training, acquiring, computing, and predicting, cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting a processor, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within both the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea. 

In response to the Applicant’s statements arguing that “In the present case, the prediction of passenger loads is more similar to the transportation routing problems of Ex parte Hocquette than to cases directed to organization of human activity.” {Applicant’s Remarks, at page 10}, the Examiner notes that the claims of the instant application vary significantly from the claims evaluated in the Board’s decision in Ex parte Amelie Hocquette, et al., US 13/709,517, Appeal 2017-009679. There are virtually no similarities in subject or fact pattern between Applicant’s claims and claim 1 of Application 13/709,517. The Examiner does not find the Board Decision instructive since the PTAB did not evaluate the subject matter of the instant application - including analysis of the claimed subject matter in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”). Accordingly, this argument is found unpersuasive.

9.	Applicant appears to argue that the claim does not recite mathematical concepts. [Applicant’s Remarks, 01/08/2021, page 11]

The Examine respectfully disagrees. In response to Applicant’s argument, the Examiner first notes that the claim consistently recites limitations that are essentially directed to mathematical concepts. The limitations of claims 1, 12, and 13 “obtaining counts of passengers entering and/or leaving a vehicle at vehicle stops on a transportation route; computing actual passenger loads for respective vehicle stops on the transportation route based on the passenger counts, the actual passenger load at a given stop being the number of passengers on board the vehicle; training a classifier to predict passenger loads at the vehicle stops on a the transportation route; acquiring transaction data for passengers boarding at vehicle stops on the transportation route; computing a reconstructed passenger load for each of the vehicle stops on the route based on the transaction data; and predicting a passenger load for at least one of the vehicle stops on the transportation route, based on the reconstructed passenger load for the vehicle stop,” when evaluated under Step 2A Prong One, are part of the abstract idea itself, i.e., are steps within the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.” The “training a classifier to predict passenger loads at the vehicle stops on a the transportation route; acquiring transaction data for passengers boarding at vehicle stops on the transportation route; computing a reconstructed passenger load for each of the vehicle stops on the route based on the transaction data; and predicting a passenger load for at least one of the vehicle stops on the transportation route, based on the reconstructed passenger load for the vehicle stop” steps/functions clearly require some sort of mathematical analysis. It is clear from Applicant’s claims that the method involves mathematical concepts such as mathematical algorithms, mathematical relationships, and calculations. Therefore, this necessarily suggests that the method includes concepts related to “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The Examiner points out that the thrust of Applicant’s invention lies in the details of the mathematically-based algorithm. Accordingly, the steps for training a classifier to predict passenger loads, computing a reconstructed passenger load for each of the vehicle stops, and predicting a passenger load for at least one of the vehicle stops on the transportation route, as recited in the claims, amount to an abstract idea by reciting mathematical relationships, formulas, or equations. Furthermore, this argument is found unpersuasive because the amended claims are unlike the claims at issue in Diehr. Here, unlike Diehr, the claims only recites an abstract idea corresponding to the grouping of “mathematical concepts,” and does not provide a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diamond v. Diehr.  

10.	Applicant submits “Regarding Step 2A, Prong Two - even if an abstract idea is identified, the claims provide significantly more. The improvement is that predictions can be made regarding passenger load for a given stop on a transportation network when only limited data is available for that stop.” [Applicant’s Remarks, 09/16/2020, page 15]

The Examiner respectfully disagrees. Under Step 2A,Prong Two of the eligibility inquiry, Applicants argues that “even if an abstract idea is identified, the claims provide significantly more. The improvement is that predictions can be made regarding passenger load for a given stop on a transportation network when only limited data is available for that stop.” The additional elements are directed to: at least one sensor, an automatic ticketing validation device, and a processor (claim 1),  a computer program product comprising a non-transitory recording medium storing instructions, (claim 12), and “memory which stores instructions,” (claim 13) which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant pre-solution data gathering activities (i.e. with at least one sensor, obtaining counts of passengers), which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
The “counts of passengers” merely describes the type of data that is received, which the Examiner emphasizes amounts, at most, to pre-solution data gathering activity as well as well-understood, routine, and conventional activity in the art, as noted in Step 2B of the §101 rejection.  Employing a sensor to facilitate collection of data (i.e. counts of passengers) would amount to nothing more than using known or generic computing devices as tools to implement the abstract idea, which does not amount to a technological improvement or otherwise indicate a practical application.  See MPEP 2106.05(f).
Furthermore, as described in the Final Office action, in response to Applicant’s statement that “the improvement is that predictions can be made regarding passenger load for a given stop on a transportation network when only limited data is available for that stop,” it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no sensor, automatic ticketing validation device, processor, or technological elements are modified or improved upon in any discernible manner.  Instead, the result produced by the claims is simply information indicating a predicted load for at least one of the vehicle stops on the transportation route, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the generation of a prediction regarding passenger load for a given stop based on received data related to passenger counts, at most, an improvement to a business process (i.e. as supported by the Applicant’s Specification at paragraph 0003: “In transportation networks, information on passenger load between stops can be used by transportation planners to determine whether the transportation network is meeting the needs of its users and to modify schedules, vehicle capacity, and the like to provide an appropriate level of service in a cost-efficient manner) using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
It is also noted that there is nothing particular about the computing elements (i.e.at least one sensor, an automatic ticketing validation device, and a processor), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement.  Notably, all of the claim steps can be performed with a generic computer programmed to performed the recited steps.  The processor implemented steps (claim 1),  non-transitory computer readable storage medium (claim 12), and memory which stores instructions (claim 13) merely describe generic computing elements used as tools to perform the abstract idea, which are not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in the independent claims are directed to: at least one sensor, an automatic ticketing validation device, a processor, a computer program product comprising a non-transitory recording medium storing instructions, and memory which stores instructions.” The at least one sensor, an automatic ticketing validation device, a processor, a computer program product comprising a non-transitory recording medium storing instructions, and memory which stores instructions merely describe implementation of the invention using elements of a general purpose computer (see paragraph 0105: “The exemplary method may be implemented on one or more general purpose computers…), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.
 For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

11.	Applicant submits “Tripathi does not compute actual passenger loads as the number of passengers on board the vehicle.” [Applicant’s Remarks, 01/08/2021, page 16]

	In response to Applicant’s argument that Tripathi does not compute actual passenger loads as the number of passengers on board the vehicle, it is noted that Tripathi was not asserted as disclosing the disputed limitation. Accordingly, this argument is found moot.

12.	Applicant submits that “Tripathi do not reasonably suggest training a classifier to predict passenger loads at the vehicle stops on the transportation route based on actual passenger loads for the respective vehicle stops and a reconstructed passenger load for each vehicle stop on the route. [Applicant’s Remarks, 01/08/2021, page 17]

	In response to Applicant’s argument that Tripathi do not reasonably suggest training a classifier to predict passenger loads at the vehicle stops on the transportation route based on actual passenger loads for the respective vehicle stops and a reconstructed passenger load for each vehicle stop on the route, it is noted that while Tripathi was asserted as disclosing training a classifier to predict passenger loads at the vehicle stops on the transportation route based on the actual passenger loads for the respective vehicle stops on the route, Tripathi was not asserted as teaching training a classifier to predict passenger loads at the vehicle stops on the transportation route based on a reconstructed passenger load for each vehicle stop on the route. Applicant argues that Tripathi does teach training a classifier to predict passenger loads at the vehicle stops on the transportation route based on the actual passenger loads for the respective vehicle stops on the route. However, in at least paragraphs 0032, 0038, 0040, 0041, Tripathi teaches the instant limitation by training a model to predict passenger volume based on the passenger counts. Moreover, Tripathi discloses that that using the model,  a prediction component 38 can be queried by a user who wants to evaluate the impact of a modification to the transportation network or who wishes to derive information on POIs. For example, a user might want to know what would be the change in demand if an additional transit stop is added (or removed) at a given location. The prediction component bases the prediction on the locations of nearby POIs. The model may also be used reciprocally to provide an estimate of the likely type of activities occurring in the neighborhood of one public transportation stop, based on the observed demand at this stop [paragraph 0042]. Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Tripathi teaches and at least suggests training a classifier to predict passenger loads at the vehicle stops on the transportation route based on actual passenger loads for the respective vehicle stops. Accordingly, this argument is found unpersuasive. 

13.	Applicant submits “it would not have been obvious to combine Ho with Tripathi and Ulloa Paredes.” [Applicant’s Remarks, 09/16/2020, page 20]

The Examiner respectfully disagrees. In response to Applicant’s argument that “would not have been obvious to combine Ho with Tripathi and Ulloa Paredes,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is noted that the examiner has provided reasoning articulating why it would have been obvious to combine the references as proposed. The Examiner notes that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The Examiner points out that the rejection of claims 1, 3-4, 6-7, 11-15, and 17 provided an articulated line of reasoning based on the teachings of the prior art, the knowledge of one skilled in the art, and the motivation to modify the prior art to arrive at the conclusion of obviousness of claimed invention, which is a permissible means to support the legal conclusion of the obviousness of the claimed subject matter.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).  In this case, Tripathi is directed towards a method for mobility demand modeling. Ulloa is directed towards a method and system are disclosed for learning a demand model and simulation parameters from validation information. The combination of Tripathi and Ulloa is directed to transportation modeling systems. Ho relates to transportation planning. The Tripathi and Ulloa is directed to subject matter that is analogous to the subject matter encompassed by Applicant’s disclosure. Similarly, Ho is directed to subject matter that is analogous to the subject matter encompassed by Applicant’s disclosure, particularly techniques for collecting transport schedule data received by a plurality of sensors deployed in a plurality of transit vehicles of the transit system. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Tripathi and Ulloa combination to include the teachings of Ho, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As described in the Final Office action, it would have been obvious to one of ordinary skill in the art to modify the combination of Tripathi and Ulloa to include the teachings of Ho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to analyze and visualize passenger loads at multiple stops, thereby enabling transportation planners and providers to monitor analytics related to the transportation services they provide and analyze the data to make informed decisions about transport system adjustment (Ho, paragraph 0027). As the claims have been given their "broadest reasonable interpretation consistent with the specification", the Examiner asserts that the scope and contents of the prior art have been determined, thereby satisfying the first factual inquiry set forth by Graham v. John Deere Co. The Examiner applied the teachings of Tripathi, Ulloa, and Ho, and determined the deficiencies, thereby ascertaining the differences between the prior art and the claims at issue.  The Examiner has fulfilled the role of factfinder while resolving the Graham inquiries, as per MPEP 2141, and determined that the level of ordinary skill in the art is reflected by the prior art itself, thereby resolving the level of ordinary skill in the pertinent art. The Examiner asserts that the Graham factual inquiries have been properly resolved, resulting in a proper prima facie case of obviousness. Accordingly, this argument is found unpersuasive.

14.	Applicant submits “For claims 8-9 and 18 the Examiner adds Chidlovskii and for claims 10 and 16, adds Oshima. Neither of these references suggests training a classifier to predict passenger loads at vehicle stops on a transportation route, based on actual passenger loads for respective vehicle stops on the route and a plurality of factors, the plurality of factors including a reconstructed passenger load for each vehicle stop on the route.” [Applicant’s Remarks, 01/08/2021, page 20]

	In response to Applicant’s argument that “Neither of these references suggests training a classifier to predict passenger loads at vehicle stops on a transportation route, based on actual passenger loads for respective vehicle stops on the route and a plurality of factors, the plurality of factors including a reconstructed passenger load for each vehicle stop on the route,” it is noted that neither of these references (i.e.,  Chidlovskii and Oshima) were relied upon to disclose the disputed limitations. As described in the Final Office Action, Chidlovskii was asserted as disclosing wherein the computing reconstructed passenger loads comprises predicting alighting stops for the passengers, based on other boarding stops on routes of a transportation network for at least some of the passengers and wherein the computing reconstructed passenger loads comprises predicting alighting stops for the passengers, the predicting including applying a set of heuristics. Oshima was asserted as disclosing wherein the computing reconstructed passenger loads comprises, for each vehicle stop in a sequence of vehicle stops on the route, computing a sum of a number of passengers already on board plus number of passengers boarding minus number of passengers alighting. Applicant' s arguments are moot because the arguments do not apply to any of the references being used in the Final Office action to address the disputed limitations.

16.	Applicant submits “For claims 20 and 21, the Examiner adds Moreira-Matias to Tripathi, Ulloa Paredes, and Ho. There is no suggestion, however, that the method of Moreira-Matias could be used for training Tripathi's multivariate regression model to optimize, over a training set, a loss function which takes as input an actual passenger load and a respective reconstructed passenger load for each of a set of the vehicle stops on the transportation route.” [Applicant’s Remarks, 01/08/2021, page 20]

In response to Applicant’s argument, it is first noted that claim 20 was previously canceled [See Claims filed on 11/22/2019]. With respect to the §103 rejection of dependent claim 21, Applicant argues that “there is no suggestion, however, that the method of Moreira-Matias could be used for training Tripathi's multivariate regression model to optimize, over a training set, a loss function which takes as input an actual passenger load and a respective reconstructed passenger load for each of a set of the vehicle stops on the transportation route.” In response, it is noted that claim 21 recites “wherein the classifier is a linear regression classifier which is trained to optimize, over a training set, a loss function which takes as input the actual passenger load and the respective reconstructed passenger load for each of a set of the vehicle stops on the transportation route.” Moreira, in at least paragraphs 0032 and 0053, teaches the instant limitation by training a linear regression classifier. In particular, Moreira’s continuous update of the regression model, which encompasses feeding the model with historic and current data, as discussed in at least paragraphs 0032, 0053, 055, 0056, 0071, 0092 is reasonably understood as teaching the disputed “training a linear regression classifier” since Moreira's regression model training is conducted pursuant to a multi-step procedure comprising a trip-load profile estimation method on which the observed dwell-times are fitted into demand expected through original scheduling processes. “Difference between the expected dwell-time and the observed once are used to feed (i.e. train) a local regression procedure. This enables employing a local regression to let the procedure find solution subspaces whose notes follow linear functions.” Feeding a model suggest training a classifier. Moreover, the Examiner points out that training a model is an essential, necessary, and ubiquitous feature in machine learning models. Notwithstanding that the training of the linear regression model is obvious, if not inherent, features of virtually all model training schemes, the Examiner emphasizes that Moreira’s feeding and fitting of the linear regression model (e.g., paragraph 0092) encompasses the claim feature for training a linear regression classifier. One of ordinary skill in the art would understand that model fitting is a measure of how well a machine learning model generalizes to similar data to that on which it was trained. 
As noted in paragraph [0031] of the Applicant’s Specification, “A classifier is trained to predict passenger loads at vehicle stops on a transportation route in the transportation network.” Similarly, paragraph [0079] of Moreira notes that “In detail the load profile (i.e. passenger loads) is estimated using constraint local regression: The load profile estimation is here for example proposed using Local Regression namely, Local Scatterplot Smoothing (LOESS). The first step to perform such procedure is to obtain samples to support this regression analysis.” In further support of the reasonableness of mapping Moreira’s local regression procedure to the claimed linear regression classifier, it is noted that paragraph 0046 of Moreira discloses that “The term "local regression procedure" can refer to a regression in a mathematical sense which does not fit data globally but locally in such a way that subspaces are determined whose function, e.g. loads, follow linear functions,” and paragraph 0087 states that “By performing this procedure, reasonable load values can be obtained regarding the dwell times computed using the AVL data.  Yet, the information on the load trend is kept obtained through the local regression method--which results on a constrained local regression framework.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Moreira teaches and at least suggests wherein the classifier is a linear regression classifier which is trained to optimize, over a training set, a loss function which takes as input the actual passenger load and the respective reconstructed passenger load for each of a set of the vehicle stops on the transportation route. Accordingly, this argument is found unpersuasive.

17.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above.

/DARLENE GARCIA-GUERRA/
Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683